COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Ex Parte Jan Heilbut

Appellate case number:    01-19-00509-CR

Trial court case number: 2254068

Trial court:              County Criminal Court at Law No. 6 of Harris County

Date motion filed:        September 18, 2020

Party filing motion:      Jan Heilbut


       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 52.9.


Judge’s signature: ___/s/ Sherry Radack_____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Lloyd and Countiss.


Date: ___October 29, 2020____